Citation Nr: 1402068	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cervical spine disability, to include as secondary to service-connected residuals of gunshot wounds (GSWs).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in October 2009, a statement of the case was issued in June 2010, and a substantive appeal was received in June 2010.  

The Veteran has a combined service-connected disability rating of 90 percent.  A total rating based on individual unemployability has been awarded, effective from August 1975.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The September 2009 rating decision denied the claim of service connection for cervical spine disability on the basis that the Veteran had not established direct or presumptive service connection.  However, in October 2009 and June 2010 communications, the Veteran contends that his cervical spine problem is causally related to his service-connected disabilities dealing with residuals of gunshot wounds.  The statement of the case does not appear to address secondary service connection under 38 C.F.R. § 3.310. 

Moreover, the June 2010 VA examiner stated that he was unable to give an opinion on whether the service-connected gunshot wound residuals caused or aggravated the cervical spine disability without resorting to speculation.  However, the examiner did not furnish an explanation for that conclusion.  As such, the Board finds the opinion to be inadequate.  See generally  Jones v. Shinseki, 23 Vet.App. 382, 390 (2010). 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to ensure that the Veteran is furnished proper notice in accordance with the Veterans Claims Assistance Act of 2000, with regard to the claim for secondary service connection.  

2.  Thereafter, the RO should schedule the Veteran for a VA cervical spine examination.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify (by diagnosis) each current cervical spine disability found.  

(b)  As to each current cervical spine disability, is it at least as likely as not (i.e., a 50% or better probability) that such is proximately due to, or caused by, his service-connected gunshot wound disabilities?

(c)  As to each current cervical spine disability, is it at least as likely as not (i.e., a 50% or better probability) that such has been aggravated by the service-connected gunshot wound disabilities?

Detailed reasons for all opinions should be furnished.  If the examiner cannot furnish an opinion without resorting to speculation, the examiner should explain the basis for that conclusion.  

In the event the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to an appropriate VA examiner for review and responses to the above posed questions.

3.  The RO should then review the record and readjudicate the claim.  If the benefit sought is not granted, the RO should issue an appropriate supplemental statement of the case (to include discussion of secondary service connection under 38 C.F.R. § 3.310) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


